 In the Matter OfOPPENHEIMERCASING COMPANY, A CORPORATIONandUNITED PACKINGHOUSEWORKERSOF AMERICA, LOCAL No. 75, THROUGHPACKINGHOUSE WORKERS ORGANIZING COMMITTEE,AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1353.-Decided July 7, 1939SausageCasing Industry-Investigation of Representatives:controversy con-cerning representationof employees : rivalorganizations;employer's refusal torecognize petitioning union as exclusivebargaining agent ; disagreemeht as toappropriate unit orunits-Contract:covering one of two departments;bargain-ing relations established will not bedisturbed-UnitAppropriate for CollectiveBargaining:all production employeesin the sewing department,excluding fore-men, assistantforemen, administrative. supervisory,clerical, and office employees,watchmen,deliverymen, and truck drivers and their assistants;controversy as towhether the sewing and casing departments constitute separate units or a singleunit ; appropriate units for the presentdifferfrom appropriate unit to be estab-lished when contractexpires-Representatives:proof of choice : comparison ofunion membership cards with payroll-Certificationof Representatives:uponproof of majority representation.Mr. Stephen Al. Reynolds,for the Board.Levinson, Becker, Peebles d Swiren, by Mr. Mao Swiren,of Chi-cago, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., for the United.Mr. Joseph S. Sullivan,of Chicago, Ill., for the Amalgamated.Mr. William Strong,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 13, 1938, United Packinghouse Workers IndustrialUnion, through Packinghouse Workers Organizing Committee, affili-ated with C. I. O., filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofOppenheimer Casing Company, a corporation, Chicago, Illinois,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March13 N. L.R. B., No. 57.500 OPPENHEIMERCASING COMPANY50114,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized. the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 21, 1939, an amended petition, designating the petitioneras United Packinghouse Workers of America, Local No. 75, hereincalled the United, was filed and the Regional Director issued a noticeof hearing, copies of which were duly served upon the Company, theUnited, and Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, Local 116, herein called the Amalgamated, a labor organiza-tion claiming to represent employees directly affected by the investi-gation.Pursuant to the notice and subsequent postponement, a hear-ing was held on April 13 and 14, 1939, at Chicago, Illinois, beforeWilliam P. Webb, the Trial Examiner duly designated by the Board.The Board, the Company, and the Amalgamated were represented bycounsel, and the United by a representative; all participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOppenheimer Casing Company is a Delaware corporation engagedin the processing, sale, and distribution of sausagecasings.The Com-pany has numerous processing plants andsales officesthroughout theUnited States.The processing plant involved in this proceeding is situated inChicago, Illinois, and is designated as plant No. 5. It comprises twoproduction departments, eachone a separate floor,known as thecasing department and the sewing department, respectively.Duringthe calendar year 1938,raw materialsof the approximate value of$134,000 were purchased for the casing department and of the ap-proximatevalue of $150,000 for the sewing department.Approxi-mately 90 per cent of the former and 75 per cent of the latter rawmaterialswere purchased outside the State of Illinois.During thatsame year,87 per cent of the finished products of the casing depart-187930-39-vol. 13--33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDment and 82 per cent of the finished products of the sewing depart-ment were shipped to points outside Illinois.H. THE ORGANIZATIONS INVOLVEDUnited PackinghouseWorkers of America, Local No. 75, is alabor organization affiliated through PackinghouseWorkers Or-ganizing Committee, with the Congress of Industrial Organizations,Amalgamated Meat Cutters & Butcher Workmen of North America,Local 116, is a labor organization affiliated with the American Fed-eration of Labor.Both labor organizations admit to membership allemployees of the Company, excluding foremen, assistant foremen,clerical and supervisory employees, and truck drivers.III.THE QUESTION CONCERNING REPRESENTATIONSince the latter part of October 1938, the United, on numerousoccasions, has requested the Company to bargain with it as exclusiverepresentative of employees of the Company within a unit compris-ing both departments of plant No. 5.The Company has refused torecognize the United as the sole collective bargaining agent of em-ployees in both departments, contending that the departments con-stitute separate units.It is willing to recognize the United as thesole collective bargaining agent of employees in the sewing depart-ment alone.On October 27, 1938, the Company and the Amalgamated enteredinto an agreement, to expire September 30, 1939, whereby the Amal-gamated is recognized as the sole bargaining agent of employees inthe casing department.The Amalgamated agrees with the Companythat the two departments constitute separate bargaining units.We find that a question has arisen concerning representation ofemployees of the Company.1V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAll parties agree thatthe Company'sproduction employees, ex-cluding foremen,assistantforemen, administrative,supervisory, OPPENHEIMERCASING COMPANY503clerical, and office employees, watchmen, delivery men, and truckdrivers and their assistants, are properly included in the bargainingunit or units.The sole question for our determination is whetherthe two departments should comprise a single unit, as contended bythe United, or whether they should constitute separate units, as con-tended by the Company and the Amalgamated.A. Origin and function of the sewing departmentFor its production of sausage casings the Company purchases vis-cera and bungs 1 of hogs, beef, and other animals. It is required topurchase bungs in barrel lots, without choice as to size.Years ago,the market for casings of a small size disappeared. Faced with a losson small bungs, still, perforce, purchased by it in lots with largersizes,but no longer commercially usable, it adopted a method of sew-ing pieces together to produce casings of commercial size.There-after, the plant's production, which had previously been carried onby the casing department alone, was divided between the casing de-partment and the newly established sewing department.Notwithstanding certain factors urged by the Company and theAmalgamated in support of their view that the two departmentsproperly constitute separate units, we believe that the principal dif-ference between the casing department and the sewing departmentis that they occupy separate floors of the plant and that the latter, inaddition to processing raw materials, as does the former, sews suchmaterials together into casings of salable size.We think that, al-though in the absence of organization of employees in the other de-partment the employees of either might effectively bargain with theCompany, the employees of the entire plant could most effectivelybargain as a single unit.B. The contract with the AmalgamatedOn October 27, 1938, as has been stated, the Company and theAmalgamated entered into a contract constituting the latter the solebargaining agent of employees of the casing department.At the timeof the execution of the contract, the Amalgamated exhibited proofthat it had been designated as bargaining agent by a majority ofthe employees in that department. Some time prior to the executionof the contract, an affiliate of the American Federation of Labor andof the Amalgamated had sought unsuccessfully to bargain with theCompany upon a plant-wide basis. It was not shown, however, thatthe Amalgamated or its affiliate ever represented a majority of theIAs used in the record, the term "bung" refers to the lower extremity of the intestinesof livestock. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the sewing department or of the plant as a whole. TheUnited, too, had begun organizing the plant prior to the execution ofthe contract.On the day preceding such execution, it recruited a sub-stantial number of members among the employees. It made no de-mands upon the Company, however, until after the Company hadrecognized the Amalgamated.Where some but not all of the em-ployees of an employer have organized for the purposes enumeratedin the Act, we have sometimes held, in order to insure such em-ployees the full benefits of their rights under the Act, that a unitsmaller than that which we consider most effective, is appropriatefor the purposes of collective bargaining.2Under the circumstancesof this case, the Company and the Amalgamated may reasonably haveassumed, at the time they contracted, that a unit consisting of thecasing department, alone, was appropriate.We think the bargainingrelations established under the contract should not be disturbed dur-ing its term.C.Conclusions regarding the appropriate unitHaving determined that the contract with the Amalgamated coversa bargaining unit which may, at the time the contract was executed,have been appropriate and that, therefore, the relations establishedunder the contract should not now be disturbed, we shall, for thepresent, exclude the employees covered by the contract from the unitfor which representatives are to be determined in this proceeding.We find, therefore, that the production employees of the Companyin the sewing department of its plant No. 5, Chicago, Illinois, ex-cluding foremen, assistant foremen, administrative, supervisory, cler-ical, and office employees, watchmen, delivery men, and truck driversand their assistants, constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to said em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining, and otherwise effectuate thepolicies of the Act.At the time of the hearing, as distinguished from the time whenthe contract was entered into, employee self-organization had pro-gressed to the point where a majority of the production employeesof the entire plant, and of each of its two departments, had desig-nated bargaining representatives.But for the existence of the con-tract with the Amalgamated we would, therefore, find that a unitcomprising both departments is now appropriate. In the light ofthe record we shall not require the filing of another petition at or2 SeeMatterof Gulf Oil CorporationandInternational Brotherhood of Boilermakers,Iron Shipbuilders,Weldersc6Helpers of Amerioa,4N. L. R.B. 133. OPPENHEIMERCASING COMPANY505near the expiration of the contract on September 30, 1939.Uponreceipt of a request by the United, we shall direct the Regional Di-rector to continue his investigation and to provide for a furtherhearing during the first part of August 1939.Upon the basis ofsuch further hearing we shall again consider the question concerningrepresentation.In so doing, we shall disregard any collective bar-gaining agreement entered into by the Company for a term extendingbeyond September 30, 1939.8VI. THE DETERMINATION OF REPRESENTATIVESComparison of 85 signed membership cards introduced in evidenceby the United, and authenticated by witnesses, with the Company'spay rolls, in evidence, indicates that 52 out of 55 persons who onOctober 22, 1938, were in the unit found appropriate, and 39 out of40 persons who were in such unit on April 8, 1939, have designatedtheUnited as their representative for the purposes of collectivebargaining.We find that the United has been designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in said unit for thepurposes of collective bargaining, and we shall so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Oppenheimer Casing Company, a corpo-ration, Chicago, Illinois, at its plant No. 5, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.2.All production employees of the Company in the sewing de-partment of its plant No. 5, Chicago, Illinois, excluding foremen, as-sistant foremen, administrative, supervisory, clerical, and office em-ployees,watchmen, deliverymen, and truck drivers and theirassistants, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.8MatterofHirsch Shirt CorporationandUnited Garment Workers of America(apili-ated with theA.F. of L.),etc.,12 N. L. R. B.553;MatterofRilsManufacturingCorp.andUnited Electrical,Radio t Machine Workers of America(C.I.0.), etc.,11 N. L.R.B. 696;Matter of California Wool Scouring CompanyandTextileWork-ers Organizing Committee,5 N. L. R.B. 782;Matter of Wilmington TransportationCompanyandInland Boatmen's Union of the Pacific,San Pedro Division,4N. L. R.B. 750. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.United Packinghouse Workers of America, Local No. 75, affili-ated with the Congress of Industrial Organizations is the exclusiverepresentative of all the employees in said unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT ISHEREBYCERTIFIED that the United Packinghouse Workers ofAmerica, Local No. 75, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allthe production employees of Oppenheimer Casing Company, a cor-poration, in the sewing department of its plant No. 5, Chicago, Illi-nois, excluding foremen, assistant foremen, administrative, super-visory, clerical, and office employees, watchmen, delivery men, andtruck drivers and their assistants, as their representative for the pur-poses of collective bargaining, and that, pursuant to the provisionsof Section 9 (a) of the Act, United Packinghouse Workers of Amer-ica, Local No. 75, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurpose of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.MR. WILLIAM M. LEIsERsoN took no part in the consideration of theabove Decision and Certification of Representatives.